MacLean, J.
The defendant admits so much of the plaintiff’s complaint as alleges that the defendant agreed to wire and install a motor and connect the same with a certain press in the printing-room of the plaintiff. The plaintiff further alleges that the defendant so negligently turned on the electric power Avhile the press, dynamo and motor were in his" hands, and at the time when none of the plaintiff’s employees Avere present, and so negligently conducted the work of installation that it Avas damaged. The trial justice found the facts to be as alleged by the plaintiff and accordingly rendered judgment in its favor, and was justified in so doing, for the electrician, employed by the defendant and called as witness by the plaintiff, testified 'that “ the plaintiff had supplied a neiv motor, and I had to Avire it * * *. I connected the neiv motor to the press by a belt, the samo *621belt that was there before. I started the press * * *. I then started it at the first speed, that is the slowest; after I started it at slow speed I looked over every thing to see if it was running, while it was running. * * *. When I saw everything running all right I speeded it up to the next speed. Then I gradually increased the speed notch by notch to see; that is what I did. I increased the speed until something broke in the press. * * *. It was running at full speed. After the break occurred I left the building. I looked at the press and saw it was damaged. * * *. I am not a professional pressman.” That he testified for the defendant that his attention was not called to the fact that the pulley on the new motor was a different size pulley from that on the old motor would seem of no importance, notwithstanding another of defendant’s witnesses testified, when asked if he could tell with reasonable certainty what might have caused this break, “ the only thing that I can see or know of would be the increased size of the pulley which increased the run of the press,” for when the defendant had installed the new motor and made the connection so that it would actuate the press, and his electrician had started it up and “ saw everything running all right,” he had certainly done all that he agreed to do, and, not having furnished the new motor, was not called upon to test it, unless requested so to do, particularly by one, a self-confessed nonprofessional pressman.
Dttoko, J., concurs.
The judgment should be affirmed.